EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Entered
	The amendments received on Dec. 6, 2021, and the replacement drawings received on Dec. 8, 2021, have been ENTERED and ACCEPTED.
	Claims 2-11 and 22 have been canceled.  Claims 1, 12-21, 23, and 24 are pending.

Objections and Rejections That Are Withdrawn
	
The objection for color drawings/specification is withdrawn in light of the Applicant’s replacement drawings received on Dec. 8, 2021, which are grayscale drawings and therefore the issues around color drawings are moot.

The objections to claims 19, 20, and 23 are withdrawn in light of the Applicant’s amendments to the claims.

All rejections of claims 5-8 are moot in light of the Applicant’s cancelation of these claims.



Allowed Claims
Claims 1, 12-21, 23, and 24 are allowed and are renumbered as claims 1-13, respectively.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662